Per Curiam.
After a dismissal and reinstatement of these appeals they were taken up and disposed of in conference, but no memorandum of decision seems to have reached the clerk.
The plaintiffs were passengers in defendants’ taxicab, and charged that they were injured by negligence of the driver in driving down hill too fast, whereby the car was caused to skid and finally crashed against an obstruction. The defense was that the car was carefully driven and that the accident was due to a breaking spring which disarranged the steering gear. This presented a question of fact for the judge sitting as a jury, which he decided in favor of the plaintiffs, and in which we cannot interfere, as there was evidence to support his finding. Hence, there was no error in refusing to nonsuit. The other point made is that it was error for the judge to remark at the close of the case: “These people hired a cab and they have a right to expect that they will be carried to their destination in safety.” While the proposition may not be technically flawless, every passenger carried by a common carrier for hire expects, and properly so, to be carried to his destination in safety.
The judgments are affirmed.